Title: From George Washington to Samuel Miles, 8 July 1782
From: Washington, George
To: Miles, Samuel


                  
                     Sir,
                      8 July 1782
                  
                  By the Receipt of a Mr White your Assistant
                  2 Tureens
                  2 Sallid Dishes.
                  29 Dishes of difft Sizes
                  5 dozn & 7 Plates—shallow
                  2 doz. & 10 Soup Do—&
                  8 Salts
                  Were left in his care to be sent to me when ordered; but in lieu thereof, consequent of the Order, I have received the following.
                  2 Turens
                  8 Dishes
                  2 Doz. & 10 Shallow Plates
                  3 Doz & 7 Soup Do 9 more than were left & 6 Salts.
                  The deficiency I expect to receive by the first oppertunity—if they are not already on their way—Only two Plates were found broken in the Package that came to hand.  I am Sir Yr Most Hble Servt 
                   
                     Go: Washington
                  
               